COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

                                          ORDER

Appellate case name:        In re Baker Hughes Oilfield Operations, LLC, Relator

Appellate case number:      01-17-00944-CV

Trial court case number:    2017-73644

Trial court:                333rd District Court of Harris County

        On December 13, 2017, relator, Baker Hughes Oilfield Operations, LLC, filed a
petition for writ of mandamus seeking to compel the respondent district judge to vacate
the order, signed on November 27, 2017, granting, in part, relator’s motion to compel
arbitration, but limiting it before a single arbitrator. Relator seeks to compel respondent
to enter an order compelling the dispute to arbitration, but to allow the arbitrator to
determine whether the parties’ agreement requires that the dispute be heard by a single
arbitrator or a panel of three arbitrators in the underlying breach-of-contract proceeding.
Relator has included an appendix with the petition. See TEX. R. APP. P. 52.7.
        With the petition, relator also filed a motion for emergency relief seeking a stay of
the November 27, 2017 order, pending disposition of this petition, because the arbitration
“administrative conference with the AAA could be scheduled for as soon as Thursday,
December 21, 2017.” See TEX. R. APP. P. 52.10(a). Real party in interest Markall Inc.
filed a response on December 18, 2017, contending that the motion should be denied
because “[n]o administrative conference has been scheduled,” and “nothing will likely be
scheduled for weeks,” whereas “granting a stay will cause significant harm to Markall”
because “it may very well go out of business before it ever gets to arbitration.”
        Accordingly, the Court denies relator’s motion, but requests a response to the
petition for writ of mandamus by any real party in interest. See TEX. R. APP. P.
52.8(b)(1). The response, if any, shall be filed within 20 days from the date of this
order. See id. 2, 52.4.

      It is so ORDERED.
Judge’s signature: /s/ Evelyn V. Keyes
                    Acting individually
Date: December 21, 2017